Citation Nr: 0503003	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diarrhea, due to an undiagnosed illness, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected nausea and dizziness, due to an undiagnosed 
illness, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for undiagnosed illness 
manifested by depression, chest pain, skin rash, aching 
joints, muscle spasms, memory loss, burning sensation of the 
skin, and sleep difficulties with fatigue.  

4.  Entitlement to service connection for colon polyps.  

5.  Entitlement to a disability rating in excess of 10 
percent for headaches, due to an undiagnosed illness, prior 
to June 1, 1999. 

6.  Entitlement to a compensable disability evaluation for 
headaches, due to an undiagnosed illness, from June 1, 1999 
to August 1, 2003.

7.  Propriety of severance of service connection for an 
undiagnosed illness manifested by headaches, effective August 
1, 2003.  

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1989 and from December 1990 to May 1991.  The record reflects 
that he served in Southwest Asia during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

Procedural history 

In a December 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for an 
undiagnosed illnesses manifested by claimed depression, 
memory loss, skin rash, aching joints, muscle spasms, and 
sleeping difficulty with fatigue.  The veteran appealed.  In 
the same rating decision, the RO granted service connection 
for headaches, due to an undiagnosed illness, and assigned a 
10 percent evaluation.  The RO also granted service 
connection for diarrhea, due to an undiagnosed illness, and 
assigned a 10 percent evaluation.  Thereafter, the veteran 
perfected timely appeals regarding the disability ratings 
assigned.

In an August 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
colon polyps and migraine headaches, and for undiagnosed 
illnesses manifested by chest pain and burning sensation of 
the skin.  The RO granted service connection for nausea and 
dizziness, due to an undiagnosed illness, and assigned a 10 
percent rating.  The RO also reduced the previously-assigned 
10 percent rating for headaches, due to an undiagnosed 
illness, to a noncompensably disabling.  The veteran 
subsequently perfected a timely appeal regarding these 
denials of service connection and as to the disability 
ratings which were assigned.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2001.  A transcript 
of that hearing is associated with the claims file.  

In April 2001, the Board remanded the case for additional 
development.  While the case was in remand status, by June 
2001 rating decision, the RO denied entitlement to a TDIU.  
The veteran filed a notice of disagreement (NOD) in August 
2001, and the appeal was perfected, following issuance of a 
statement of the case (SOC) in March 2003, with the timely 
submission of the veteran's substantive appeal in April 2003.  
Accordingly, the issue of entitlement to a TDIU is within the 
Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2004) [an appeal consists of a timely filed 
notice of disagreement in writing and, after a SOC has been 
furnished, a timely filed substantive appeal]. 

In a January 2003 rating decision, the RO proposed to sever 
service connection for headaches, due to an undiagnosed 
illness, and in a May 2003 rating decision, the RO 
implemented the proposal and severed service connection for 
headaches, due to an undiagnosed illness, effective August 1, 
2003.  The veteran filed a NOD in October 2003 and perfected 
an appeal as to that issue in April 2004.  Accordingly, the 
issue of the propriety of the severance of service connection 
for headaches, due to an undiagnosed illness, is also before 
the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004).  

This Board decision addresses the following issues: 
entitlement to increased ratings for diarrhea, and for nausea 
and dizziness, both due to undiagnosed illnesses; entitlement 
to service connection for undiagnosed illnesses manifested by 
depression, chest pain, skin rash, aching joints, muscle 
spasms, memory loss, burning sensation of the skin, and sleep 
difficulties with fatigue; and entitlement to service 
connection for colon polyps.  The remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for diarrhea, due to an 
undiagnosed illness.  The medical and other evidence of 
record indicates that  veteran experiences alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

2.  Service connection is in effect for nausea and dizziness, 
due to an undiagnosed illness.  The veteran has current 
complaints of occasional dizziness.  

3.  The competent medical evidence indicates that the 
veteran's currently diagnosed depression is related to his 
service-connected disabilities. 

4.  The competent medical evidence does not reflect that the 
veteran currently has chest pain, skin rash, aching joints, 
and/or muscle spasms.  

5.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by memory loss, 
burning sensation of the skin, and/or sleep difficulties with 
fatigue.  

6.  The competent medical evidence does not show that the 
veteran's claimed colon polyps are related to his military 
service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for diarrhea, due to an undiagnosed illness, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.114, Diagnostic Code 7319 (2004).  

2.  The schedular criteria for a 10 percent disability rating 
for nausea and dizziness, due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6204 (2004).  

3.  The veteran's currently diagnosed depression is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107, 38 C.F.R. §§ 3.102,  3.310 
(2004).

4.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
memory loss, skin burning, chest pain, skin rash, sleep 
difficulties with fatigue, aching joints, and muscle spasms 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004). 

5.  Colon polyps were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for 
undiagnosed illness manifested by diarrhea, and nausea and 
dizziness.  In addition, he contends that service connection 
is warranted for undiagnosed illnesses manifested by 
depression, memory loss, skin burning, chest pain, skin 
rashes, sleep difficulties with fatigue, aching joints, and 
muscle spasms.  He also seeks entitlement to service 
connection for colon polyps.  The veteran's other claims are 
being remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the issue of entitlement to service 
connection for colon polyps was adjudicated prior to the 
enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See the August 2000 rating decision.  
More recently, however, the RO applied the current standard 
of review in the February 2004 rating decision.  Thus, any 
deficiency in the RO's previous adjudication was remedied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 1999, 
November 2002, and March 2003 SOC and the August 2000, 
November 2002, February 2004, and July 2004 supplemental 
statement of the case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in July 
2003 and November 2003.  
Those letters informed the veteran of the provisions of the 
VCAA and the specific evidence required to substantiate his 
claims.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.  There is no indication that the 
veteran did not receive those letters.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decisions in December 1997 and August 2000).  
See Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that such a situation was both a practical 
and a legal impossibility because the initial adjudications 
pre-dated the enactment of the VCAA.  The claims were 
readjudicated, and a SSOC was provided to the veteran in 
February 2004 and July 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VA notice.  In statements dated in August 2003 
and April 2004, the veteran indicated that he had no further 
evidence to submit, and his representative reiterated this 
point in an October 2004 written brief.  Therefore, there is 
no prejudice to the veteran, because VCAA notice could not 
have been provided prior to the initial adjudication of his 
claim by the RO and because his claim was subsequently 
readjudicated by the RO after appropriate VCAA notice was 
provided.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and reports of VA examinations, which will 
be described below.  As has been noted in the Introduction, 
the Board remanded this case in April 1991 so that extensive 
evidentiary development could be done.  This was accomplished 
with respect to the issues now being decided.  The veteran 
and his representative have not identified any outstanding 
evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2004).  The 
veteran testified at a Travel Board hearing in January 2001.  
As noted above, the veteran and his representative have 
stated on multiple occasions, most recently in October 2004, 
that they have no additional evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Increased Rating Claims

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

1.  Entitlement to an increased disability rating for 
diarrhea, due to an undiagnosed illness, currently evaluated 
as 10 percent disabling.  

Specific rating criteria

The veteran is currently assigned a 10 percent rating for 
diarrhea under Diagnostic Code of 8873-7319.  Codes in the 
8800 range denote the malady is due to an undiagnosed 
illness; 38 C.F.R. § 4.114, Diagnostic Code 7319 refers to 
irritable colon syndrome.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 
See 38 C.F.R. § 4.27 (2002).

Under Diagnostic Code 7319, a moderate disability, with 
frequent episodes of bowel disturbance with abdominal 
distress, warrants a 10 percent rating.  A severe disability, 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent disability rating.  

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records are negative for complaints of or 
treatment for diarrhea or other digestive system impairment.  

On VA examination in December 1997, the veteran stated that 
he had diarrhea once a week.  He stated that he has three to 
four bowel movements a day when the diarrhea occurs and that 
the last episode was three days prior.  In a December 1997 
rating decision, the RO granted service connection for 
diarrhea, due to an undiagnosed illness, and assigned a 10 
percent rating from May 28, 1996.  

On VA examination in January 1999, the veteran reported that 
every several days, unpredictably, he had multiple watery 
stools over a period of time, ranging from thirty minutes to 
several hours.  He estimated he might have as many as 3-6 
watery bowel movements.  He indicated that they were 
accompanied by some mild, vague discomfort in the mid-
abdomen, "like a knot - not cramps."  He could not 
correlate the episodes of diarrhea with anything.  There was 
no relation to food, milk, or other beverage nor was there a 
relation to mental status or heartburn.  With the diarrhea, 
there was some vague, upper abdominal pains or discomfort, 
which he likens to "heartburn", which can occur in the 
daytime, or at night, and again there was no clear 
correlation with when he eats or what he eats.  There was no 
actual nausea or vomiting.  There were no episodes of 
constipation; between the diarrhea episodes, stools were 
normal and well-formed.  He had never seen blood or melena, 
nor was there mucous in the stools.  The report noted that he 
weighed 155 pounds.  The diagnosis was chronic, non-
continuous diarrhea with no weight loss or evidence of 
malnutrition otherwise and occasional, mild, non-specific 
upper gastrointestinal discomfort.  

In January 2001, the veteran testified that his diarrhea 
comes and goes, and caused deep stomach pains which made it 
hard to eat.  He also suffered from constipation.  See 
January 2001 hearing transcript.  

On VA Gulf War examination in October 2001, the veteran 
reported intermittent diarrhea.  He stated that he has 
diarrhea almost daily unless he is constipated and for the 
past several years, alternating diarrhea and constipation has 
in fact become a problem.  Physical examination showed the 
veteran to be well nourished and well developed.  The abdomen 
was nontender with normal bowel sounds.  The report noted 
that he weighed 147 pounds.  The impression was alternating 
diarrhea and constipation with cramps quite consistent.  

A VA medical record dated in April 2004 showed that the 
veteran underwent a colonoscopy with normal examination 
results.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected diarrhea, due to an undiagnosed illness, 
which is currently evaluated as 10 percent disabling under 
Diagnostic Code 7319.  He essentially contends that his 
diarrhea is more severe than is contemplated by the currently 
assigned rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, service connection has been granted for 
diarrhea as a symptom of undiagnosed illness.  When an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).  In essence, VA must identify a 
diagnosed illness which is productive of the veteran's 
symptoms due to undiagnosed illness.

The Board finds that, given the veteran's identification of 
diarrhea and constipation as the primary symptoms, Diagnostic 
Code 7319 [irritable colon syndrome] is the most appropriate 
diagnostic code under which to evaluate his disability.  The 
Board can identify no more appropriate diagnostic code for 
rating this disability, and the veteran has not identified 
one.  Accordingly, Diagnostic Code 7319 will be used.

Schedular rating

Based on the symptoms and clinical findings, it is the 
judgment of the Board that a 30 percent disability rating may 
be awarded.  The veteran testified that he has periodic 
diarrhea and constipation which is accompanied by deep 
stomach pains.  The medical evidence supports the veteran's 
contentions.  VA examination reports from 1999 and 2001 show 
the veteran has repeatedly complained of symptoms which 
include diarrhea, or alternating diarrhea and constipation, 
and more or less constant abdominal distress.  He incurred a 
weight loss of eight pounds during this period.  

Based on all the evidence, the Board finds that the veteran's 
service-connected diarrhea is severe in degree, as described 
in Code 7319, and such warrants an increased rating to the 
level of 30 percent.  This is the maximum rating available.  
The benefit-of-the doubt doctrine has been applied in 
granting this benefit. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.102, 4.3.

Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1997.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's diarrhea was rated by the RO as 10 percent 
disabling from May 28, 1996.  Cf. 38 C.F.R. § 3.400(b)(2) 
(2004).  After reviewing the medical records, described 
above, the Board believes that the 30 percent rating should 
be made effective for the entire period from May 28, 1996.  A 
longitudinal review of the evidence shows that the January 
1999 VA examination revealed symptomatology which included 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Similar symptomatology was 
noted at the October 2001 VA examination.  Resolving doubt in 
the veteran's favor, the Board finds it reasonable to 
conclude that the symptomatology associated with the 
veteran's service-connected diarrhea more nearly approximated 
that of a 30 percent rating under Diagnostic Code 7319 from 
May 28, 1996 forward.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected diarrhea 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that his service-connected disability warrants a higher 
rating.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his diarrhea is in order because 
it presents an exceptional or unusual disability picture, he 
may raise this matter with the RO.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 30 percent rating is warranted for diarrhea, 
due to an undiagnosed illness, from May 28, 1996.  The 
benefit sought on appeal is granted to that extent.

2.  Entitlement to an increased disability rating for nausea 
and dizziness, due to an undiagnosed illness, currently 
evaluated as 10 percent disabling.  

Factual background

Service medical records are negative as to findings of any 
chronic condition manifested by nausea and dizziness.  

On VA neurological examination in June 1999, the veteran 
reported nausea when exposed to chemicals.  He described 
having nausea and dizziness with certain odors.  The 
impression was nausea and dizziness when exposed to odors 
with no diagnosis concluded.  

In an August 2000 rating decision, the RO granted service 
connection for nausea and dizziness, due to an undiagnosed 
illness, and assigned a 10 percent rating from March 16, 
1999.  

On VA Gulf War examination in October 2001, the veteran 
reported that he no longer has nausea.  The diagnosis was 
occasional mild and nonspecific dizziness of unknown 
etiology.


Analysis

The veteran is seeking an increased disability rating for his 
service-connected nausea and dizziness, due to an undiagnosed 
illness.  The veteran is currently assigned a 10 percent 
rating for nausea and dizziness under Diagnostic Codes 
8889-8911.  As discussed above, the 8800 series refers to 
undiagnosed illness.  Diagnostic Code 8911 concerns petit mal 
epilepsy. 

Assignment of diagnostic code

As discussed above with respect to the first issue on appeal, 
since the disability at issue is due to an undiagnosed 
illness and does not have its own evaluation criteria, the RO 
rated the condition by analogy.  The RO chose Diagnostic Code 
8911 [petit mal epilepsy] even though the veteran does not 
contend that he has seizures. 

The veteran's service-connected disability currently 
manifests as occasional mild dizziness.  The veteran no 
longer has nausea.  After having carefully reviewed 
The VA rating schedule, the Board believes that the most 
appropriate diagnostic code is 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2004) [peripheral vestibular disorders].  The 
rating criteria involve dizziness and precisely match the 
veteran's complaints.  

Schedular rating

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, a 30 percent 
rating applies if the disorder is manifested by dizziness and 
occasional staggering; a 10 percent rating applies for 
occasional dizziness. 

In this case, the most recent medical evidence in the form of 
the VA Gulf War examination in October 2001 indicates that 
the veteran's disability is currently manifested exclusively 
by occasional mild and nonspecific dizziness.  The veteran 
has not contended other wise.  There is no evidence that he 
seeks medical treatment or takes medication for this problem.  
Under these circumstances, the disability is appropriately 
rated  as 10 percent disabling under Diagnostic Code 6204.

Fenderson considerations

The veteran's appeal stems for the initial grant of service 
connection in August 2000.  

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, March 16, 1999, has the 
veteran's condition met or nearly approximated the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
6204.
 The veteran's condition has not worsened, and in fact has 
improved, as evidenced by the fact that he denied any nausea 
on VA examination in October 2001.  Accordingly, the Board 
concludes that staged ratings are not for application as to 
this issue.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected nausea and 
dizziness results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  His sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for service-connected nausea and dizziness due to 
undiagnosed illness.  The benefit sought on appeal is 
accordingly denied.

Service Connection Claims

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

3.  Entitlement to service connection for an undiagnosed 
illness manifested by depression, memory loss, skin burning, 
chest pain, skin rashes, sleep difficulties with fatigue, 
aching joints, and muscle spasms.  

The veteran asserts that he has a number of claimed 
disabilities which are attributable to undiagnosed illness 
resulting from his service in the Persian Gulf.  Because 
these issues, listed immediately above involve similar 
concepts, evidence and medical history, they will be 
addressed in a common discussion.

Factual background

Service medical records are negative for any of the claimed 
conditions.  
There are no pertinent medical records for almost eight years 
after service.

On VA neurological examination in November 1997, the veteran 
reported having difficulty sleeping at night, with insomnia.  
He stated that he was fatigued and exhausted all the time.  
It was noted that he had been evaluated to determine whether 
he suffered from depression.  The veteran stated that he did 
not feel like he was depressed, but felt that it may seem as 
though he was depressed because he was tired all the time.  
The examiner concluded that the veteran had a constellation 
of symptoms that could be consistent with depression.  The 
examiner was unsure as to whether this could be related to 
Gulf War Syndrome.  

On VA psychiatric evaluation later that day, the veteran's 
chief complaint was problems sleeping.  He reported that he 
had been getting occasional chest pains and skin problems.  
When discussing sleep problems, he stated that he had trouble 
falling asleep, and often tossed and turned the entire night.  
He reported that these sleep problems had occurred since he 
was in the Gulf War.  No psychiatric diagnosis was provided.  

On VA general medical examination in November 1997, the 
veteran complained of insomnia, memory loss, and depression.  
He also complained of achy joints in the arms and in the legs 
on and off.  The medical examination was essentially normal.  
The examiner concluded that the veteran's fatigue and 
exhaustion, at times from lack of sleep, was because of 
episodes of depression.  The examiner also indicated that the 
veteran's complaints of skin rashes, muscle spasms, and achy 
joints could also be secondary to some stressful 
reaction/depression.  

A March 1999 VA treatment record reflects a complaint of 
burning rashes.  The veteran also reported three episodes of 
right-sided chest pain lasting several days to three weeks.  
Physical examination revealed tenderness over the right 
costosternal joints.  A chest x-ray was normal.  The 
diagnosis was chest wall discomfort.  

On VA general medical examination in June 1999, the veteran 
reported that he was having no chest pains at that time.  He 
did give a history of having what was described as right 
pectoral stabbing chest pains which were aggravated by 
breathing, movement, turning or twisting.  He reported that 
the pains went away and had not recurred since.  He reported 
burning skin paresthesias for nine months had occurred once 
or twice a week lasting 20-30 minutes, unilaterally, on 
either side, from shoulder to waist.  Examination of the 
chest and skin was normal.  

During his personal hearing in January 2001, the veteran 
testified that 1-3 times a week he would have a period of 20 
to 30 minutes where portions of his body will feel like they 
are on fire.  He denied seeing any physical marks or redness.  
He reported that he suffered from depression because of his 
physical and mental states.  He indicated that he has 
difficulty sleeping and that he had 3-4 nights a week where 
he may sleep one hour or not at all.  He stated that he had 
muscle spasms for some years.  He felt that his problem with 
achy joints may be from being tired and fatigued.  He 
indicated that no one had ever diagnosed his symptoms, which 
is why he felt they were related to an undiagnosed illness 
incurred during the Gulf War.  

On VA Gulf War examination in October 2001, the veteran 
stated that he was no longer complaining of joint or muscle 
pain/spasms.  He also stated that he no longer had skin rash.  
He continued to have sleep problems and stated that every 
third night he did not sleep at all.  Nearly all other nights 
he had difficulty going to sleep, and even on those nights 
may sleep only three to five hours.  He also reported being 
fatigued because he did not sleep.  He did still have 
intermittent, never explained, feelings of burning on one 
side of his body or another.  Objective findings revealed 
normal chest, skin, and neurological evaluations.  It was 
noted that the veteran no longer had chest pain, joint and 
muscle pains, and skin rash.  The examiner noted that the 
veteran's insomnia could certainly be associated with 
depression.  

VA neuropsychological examination conducted in November 2001 
resulted in diagnoses of cognitive disorder, not otherwise 
specified (NOS), and depression, NOS.  The examiner noted 
that the veteran's memory problems were significant and 
likely above what would be expected given his levels of 
depression and attention/concentration.  The suspected 
etiologies included chronic insomnia, depression, headache, 
fatigue, and the possibility of toxic chemical exposure.  

A VA psychiatric evaluation conducted later in November 2001 
resulted in identical diagnoses.  The examiner stated the 
following:

In regard to the relationship between 
[the veteran's] depressive symptoms and 
his time in service, it is my opinion 
that his depression is not directly 
etiologically related to his time in the 
service; rather, the relationship is more 
likely to be indirect.  Specifically, if 
the medical examiner finds that his 
physical complaints were etiologically 
related to his time in the service, I 
believe these physiologic symptoms 
exacerbate his depression, and therefore 
his time in the service contributed to 
his depressive symptoms.  

To a stronger degree, [the veteran's] 
physical complaints appear also NOS.  The 
onset of his depression was nine or ten 
years ago, coinciding with his discharge 
from the service, leading me to believe 
that the onset was likely exacerbated by 
events surrounding his discharge.  This 
does not preclude the possibility that 
his established medical conditions are 
worsening his depression; therefore, 
again if they are found to be service 
related, his depression is then 
indirectly caused by a service related 
condition.  

In a January 2002 addendum, the October 2001 VA general 
medical examiner noted that a sleep lab evaluation concluded 
that the veteran's insomnia had several contributing factors 
- nicotine, reflux, and chronic dehydration due to 
insufficient water intake.  The examiner concluded that the 
veteran's fatigue was related to his insomnia, which in turn 
was secondary to depression.  

Analysis

The veteran is seeking entitlement to depression, chest pain, 
skin rash, aching joints, muscle spasms, memory loss, burning 
sensation of the skin, and sleep difficulties with fatigue, 
all claimed on the basis that they are due to an undiagnosed 
illness related to his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from December 1990 to May 1991, and therefore, 
he had active military service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

Depression

With respect to depression, this is due to a diagnosed 
disease entity, not to an undiagnosed illness.  Depression 
was specifically noted on the November 2001 VA 
neuropsychological and psychiatric examination reports.  In 
other words, the veteran's claimed symptom of depression may 
not be characterized as being the result of an undiagnosed 
illness because there is in fact a diagnosis for the 
veteran's psychiatric symptoms, namely depression.  Service 
connection based on Gulf War service is therefore not 
warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(ii).

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  The Board has therefore given thought to 
whether service connection may be granted for the veteran's 
diagnosed depression depressive disability regardless of the 
inapplicability of the Persian Gulf regulations.  Since there 
is no medical evidence of depression in service, and the 
veteran dies not appear to so contend, the Board's inquiry 
will be focused on the matter of secondary service 
connection.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In this case, the medical evidence shows that the veteran has 
been diagnosed as having depression.  Service connection is 
in effect for diarrhea, and nausea and dizziness, both due to 
an undiagnosed illness.  Accordingly, Wallin elements 
(1) and (2) have been satisfied.

With respect to Wallin element (3), medical nexus, there is 
of record evidence which establishes that the veteran's 
depression is related to his service-connected disabilities.  
This evidence consists of the November 2001 VA psychiatric 
examiner's opinion that the veteran's depression was related 
to and exacerbated by his physical complaints/physiologic 
symptoms.  The examiner indicated that if these physical 
complaints/physiologic symptoms were found to be service 
related, then his depression was indirectly caused by a 
service-related condition.  Service connection is in effect 
for diarrhea, and nausea and dizziness, both due to an 
undiagnosed illness.  Resolving doubt in the veteran's favor, 
the Board finds that the VA examiner's opinion provides 
sufficient medical nexus between the veteran's depression and 
a service-connected disability.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In short, Wallin element (3) has been met with respect to 
depression.  Since all three Wallin elements are satisfied 
with respect to depression, service connection is granted for 
that disability secondary to service-connected disabilities 
is granted.  The appeal is allowed to that extent.

As a final comment on this matter, the Board observes that it 
is unclear whether the veteran's depression was caused or 
merely aggravated by the service-connected disabilities.   
When aggravation of a veteran's non service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board is not charged with 
rating a disability which it service connects; agency of 
original jurisdiction will resolve this matter.

Memory loss, burning sensation of the skin, and sleep 
difficulties with fatigue 

The Board finds that three other disorders claimed by the 
veteran, namely memory loss, burning sensation of the skin, 
and sleep difficulties with fatigue, have effectively been 
addressed with the grant of service connection for depression 
as secondary to service-connected disabilities.  That is, the 
medical evidence, in particular the VA examinations conducted 
in November 1997, October 2001, and November 2001, makes it 
clear that these problems are symptoms of the veteran's 
clinically diagnosed depression.  They have not been linked 
by the competent evidence to an undiagnosed illness.  As 
discussed above under the Persian Gulf regulations, only 
symptoms of undiagnosed illness may be service connected.  

In short, because the veteran's symptoms of memory loss, 
burning sensation of the skin, and sleep difficulties with 
fatigue have been attributed by competent medical evidence to 
a known clinical entity, i.e., diagnosed depression, service 
connection is not warranted as being due to undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The Board takes this opportunity to point out to the RO, 
however, that any symptomatology attributable to the 
veteran's depression should be taken into consideration when 
assigning a disability rating therefor.  

Chest pain, skin rash, aching joints, muscle spasms

With respect to the claimed disabilities involving chest 
pain, skin rash, aching joints, and muscle spasms, the 
veteran reported at the October 2001 VA Gulf War examination 
that he no longer had these conditions.  It is well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Chelte v. 
Brown, 10 Vet. App. 268 (1997).   In the absence of a current 
disability, the veteran's claim of entitlement to service 
connection for an undiagnosed illness manifested by chest 
pain, skin rash, aching joints, and muscle spasms may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that service connection is warranted for depression 
on a secondary basis.  The benefit sought on appeal is 
granted to that extent.  

The Board further concludes that the preponderance of the 
evidence is against the claim for service connection for an 
undiagnosed illness manifested by chest pain, skin rash, 
aching joints, muscle spasms, memory loss, burning sensation 
of the skin, and sleep difficulties with fatigue.  The 
benefits sought on appeal are accordingly denied.



4.  Entitlement to service connection for colon polyps.  

Factual background

Service medical records are negative for complaint or finding 
for colon polyps.  
There are no pertinent medical records for almost eight years 
after service.

VA records indicate that in March 1999 the veteran underwent 
a flexible sigmoidoscopy which revealed two small benign 
rectal polyps.  VA general medical examination in June 1999 
noted that a full colonoscopy, after the sigmoidoscopy, was 
normal with one 6 mm rectal polyp removed.  The diagnosis was 
benign rectal polyp.  A VA colonoscopy in May 2001 showed 
three sessile polyps near the anus.  

On VA Gulf War examination in October 2001, it was noted that 
the veteran was being followed in the gastrointestinal clinic 
for polyps.  The impression was colon polyps not related to 
service.  

A VA record dated in April 2004 shows that the veteran 
underwent a colonoscopy with normal examination results.  It 
was noted that a follow-up colonoscopy would be done in five 
years.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, as 
alluded to above, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].
 
While the medical evidence indicates that benign colon polyps 
were detected and removed on evaluations in 1999 and 2001, 
there is no medical evidence that such amounted to, or were 
indicia of, any disease entity.  Moreover, and even more 
significantly, the most recent colonoscopy in April 2004 was 
normal.  

To the extent that the veteran may contend that (a) colon 
polyps currently exist and 
(2) such constitutes a disease process, he is not competent 
to provide opinions on medical matters such as diagnosis of 
diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
[holding that lay persons are not competent to offer medical 
opinions].  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  Here, no disability 
has been demonstrated, and the veteran's claim fails on that 
basis alone.

In addition, the veteran's service medical records are 
completely negative for any record of colon polyps.  
Therefore, Hickson element (2), in-service incurrence, is not 
met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed colon polyps to his military service.  
 As noted above, to the extent that the veteran so contends, 
his opinion is entitled to no weight of probative value.  See 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for colon polyps.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a 30 percent disability rating for diarrhea, 
due to an undiagnosed illness, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an increased disability rating for nausea and 
dizziness, due to an undiagnosed illness, is denied.  

Entitlement to service connection for depression on a 
secondary basis is granted.  

Entitlement to service connection for an undiagnosed 
illnesses manifested by chest pain, skin rash, aching joints, 
muscle spasms, memory loss, burning sensation of the skin, 
and sleep difficulties with fatigue is denied. 

Entitlement to service connection for colon polyps is denied.  


REMAND

Reasons for remand

5.  Entitlement to a disability rating in excess of 10 
percent for headaches, due to an undiagnosed illness, prior 
to June 1, 1999. 

6.  Entitlement to a compensable disability evaluation for 
headaches, due to an undiagnosed illness, from June 1, 1999 
to August 1, 2003.  

7.  Propriety of severance of service connection for an 
undiagnosed illness manifested by headaches, effective August 
1, 2003.  

8.  Entitlement to service connection for migraine headaches.  

Procedural history

As was noted in the Introduction, in a December 1997 RO 
rating decision, service connection was granted for headaches 
due to an undiagnosed illness, and a 10 percent rating was 
assigned.  The veteran appealed the assigned disability 
rating, and, despite the grant of service connection for 
headaches due to an undiagnosed illness, he requested service 
connection for migraine headaches which was denied by the RO.  
The RO also reduced the assigned disability for headaches due 
to undiagnosed illness, from 10 percent to noncompensably 
disabling, and later severed service connection for that 
disability.   
  
Medical history 

In its April 2001 remand, the Board noted that there was 
contradictory evidence of record regarding the nature of the 
veteran's headaches.  At that time, the Board noted that in 
November 1997, a VA neurologist concluded that the veteran's 
headaches did not fit the classic or common migraine 
categories, and were most likely stress- or tension-related 
headaches.  During another VA neurological examination in 
January 1999, the same VA neurologist noted a diagnosis of 
chronic headaches, which sounded migrainous in nature, but 
that the etiology of which was uncertain.  The examiner 
indicated thought that the veteran probably did have migraine 
headaches.  Thereafter, in June 1999, the same VA neurologist 
conducted another examination and determined that although 
the frequency of the headaches was unusual, he did believe 
that the veteran had migraine headaches.

Given the contradictory evidence, in its April 2001 remand 
the Board requested that the veteran be afforded another VA 
examination to further evaluate his headaches.  

The October 2001 VA Gulf War examiner indicated that the 
location of the veteran's headaches suggested tension 
headaches but the characteristics otherwise were not those of 
tension or muscle contraction headaches.  The examiner stated 
that at that time the headaches had to be considered 
headaches of an unknown etiology.  

Thereafter, cervical spine x-rays revealed spur and disc 
narrowing at C5-6.  In a January 2002 addendum, the October 
2001 VA examiner opined that the veteran's headaches, which 
were in the occipital region, were likely related to cervical 
spine disease.  

As a result of the VA examiner's opinion, the RO severed 
service connection for headaches, due to an undiagnosed 
illness, because the headaches were linked to a diagnosed 
condition.  

Discussion

Upon review of the evidence, the Board feels that further 
development of the evidence is warranted.  The etiology of 
the veteran's claimed headaches remains obscure.  Headaches 
due to undiagnosed illness, migraine-type headaches, and 
headaches due to a cervical spine problem have all been 
suggested.  

Moreover, the veteran has suggested, in effect, that he has 
two types of headaches, which somehow co-exist: the migraine 
headaches for which he seeks service connection; and the 
headaches due to undiagnosed illness, for which he seeks 
restoration of service connection.

Until a precise diagnosis and cause of the veteran's 
headaches can be reasonably established, adjudication of 
these claims is impossible.  Accordingly, further development 
of the medical evidence, outlined below, must be undertaken.   

The increased rating claims are inextricably intertwined with 
the service connection and restoration claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].




9.  Entitlement to TDIU.

In view of the Board's favorable determinations regarding the 
veteran's claims for an increased rating for diarrhea and 
entitlement to service connection for depression, and because 
the various issues pertaining to headaches are being 
remanded, a decision as to the veteran's claim of entitlement 
to TDIU would be premature.  Action on that issue is deferred 
pending resolution of the RO of the other matters referred to 
herein.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should contact the veteran in 
order to ascertain whether there exists 
and recent medical evidence which has any 
bearing on the issues involving 
headaches.  If any such evidence is 
presented by the veteran or is otherwise 
obtained, it should be associated with 
the veteran's VA claims folder.  

2.  VBA should arrange for the veteran's 
medical records to be reviewed by a 
physician for the purpose of determining 
the nature and etiology of his headaches.  
The reviewing physician must respond to 
the following questions and provide a 
complete rationale for any opinion 
expressed as a result:

(a) Is there a clinical diagnosis for the 
veteran's headaches?  In so answering, 
the examiner should state whether it is 
at least as likely as not that the 
veteran has migraine headaches.

(b) Is it at least as likely as not that 
the veteran's headaches are related to 
his cervical spine disability?  

(c)  Is it at least as likely as not that 
any current  headache disorder is due to 
an undiagnosed disability related to the 
veteran's Persian Gulf service.  

If, in answering these questions, the 
reviewer determines that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
accomplished.  The reviewer's report 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the remaining issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


